United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 99-3288EA
                               _____________

Jerry X. Ellis,                          *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Paul Bolin, individually and in his      * On Appeal from the United
official capacity as Disciplinary        * States District Court
Notifying Sergeant, Arkansas             * for the Eastern District
Department of Correction; James          * of Arkansas.
Byers, individually and in his           *
official capacity as Disciplinary        * [To Be Published]
Hearing Officer, Arkansas                *
Department of Correction; P. King,       *
individually and in his official         *
capacity as Disciplinary Notifying       *
Officer, Arkansas Department of          *
Correction,                              *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: March 3, 2000
                            Filed: April 4, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      Jerry Ellis, an Arkansas prisoner, appeals the District Court’s dismissal of his 42
U.S.C. § 1983 complaint alleging due process violations relating to his disciplinary
hearings. We reverse and remand for further proceedings in accordance with this
opinion.

        Ellis filed a complaint against corrections officers Paul Bolin, Phillip King, and
James Byers, claiming they conspired to deny him his due process rights relating to
three disciplinary hearings. Ellis alleged in his complaint and testified at an evidentiary
hearing that three major disciplinaries were written against him by non-defendants; that
Bolin and King were responsible for notifying inmates of disciplinary charges; that
neither of them gave him a copy of one of the three charges; and that they failed to
escort him to his scheduled hearings on the charges, instead falsely reporting that Ellis
had waived his right to be at the hearings. Ellis alleged Byers, a hearing officer,
conspired with the two other officers to prevent Ellis’s attendance at his disciplinary
hearings and deprive him of due process. Ellis was convicted on all three charges, and
received punishment that included segregation and the loss of good time. His requested
relief included compensatory and punitive damages for the deprivation of his due
process rights.

       The District Court dismissed Ellis’s complaint, concluding that a decision in
Ellis’s favor “would imply the invalidity of the proceeding,” and Ellis’s claim was thus
barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (to recover damages for
unconstitutional conviction or imprisonment, or for harm from actions whose
unlawfulness would render conviction or sentence invalid, § 1983 plaintiff must prove
conviction or sentence has been reversed, expunged, declared invalid, or questioned by
habeas corpus writ).

       After reviewing the record and the parties’ briefs, we conclude the District Court
erred in dismissing Ellis’s denial-of-due-process claim, because Ellis did not challenge
the result of his disciplinary proceedings but rather the fact that he was not allowed to

                                            -2-
attend them. See Armento-Bey v. Harper, 68 F.3d 215, 216 (8th Cir. 1995) (per
curiam) (claims challenging disciplinary proceeding for using wrong procedure, rather
than for reaching wrong result, are cognizable under § 1983; reversed decision that
claim was Heck-barred). Accordingly, we reverse and remand for further proceedings.
We deny as moot Ellis's motion for appointment of counsel on appeal.

BOWMAN, Circuit Judge, joined by BEAM, Circuit Judge, concurring.

       For the reasons set forth in my dissenting opinion in Armento-Bey v. Harper, 68
F.3d 215, 216 (8th Cir. 1995) (per curiam), I believe § 1983 damages claims of the sort
that Ellis brings in the present case are barred by Heck v. Humphrey, 512 U.S. 477,
486-87 (1994). It is my hope that our Court, sitting en banc, will have an opportunity
to reconsider the Armento-Bey holding. Meanwhile, I recognize its binding force, and
thus I concur in the decision to reverse and remand for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-